NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

AVENTIS PHARMA S.A. AND SANOFI-AVENTIS U.S.
LLC,
Plaintiffs-Appellants,

V.

ACCORD HEALTHCARE INC. USA,
Defendant-Appellee.

2011-1442

Appeal from the United States District Court for the
District of Delaware in case n0. 11-CV-O018, Chief Judge
Gregory M. Sleet.

0 R D E R
Before PROST, MAYER, and REYNA, Circuit Judges.

PROST, Circuit Judge.
O R D E R

The court construes Aventis Pharma S.A. and Sanofi-
Aventis U.S., LLC ("Aventis")’s response to this court’s
March 17, 2011 order as an unopposed motion to lift the
stay and summarily affirm the judgment of the United
States District Court for the District of Delaware.

AVENTIS PHARMA V. ACCORD HEALTHCARE 2

This appeal arises out of a complaint filed by Aventis
in the district court alleging infringement of U.S. Patent
Nos. 5,'714,512B1 and 5,750,561. In a related case,
Aventis Pharma S.A. u. Hospira, Inc., 07~CV-()721 (D. Del.
2010) (Hospira), the district court found that the same
patent claims asserted in this case were invalid and
unenforceable due to inequitable conduct. In light of
Hospira, the district court entered final judgment in this
case against Aventis, and Aventis appealed to this court.
This court stayed proceedings pending final disposition of
Hospira. l

On April 9, 2()12, this court affirmed the district
court’s judgment in Hospira. See Aventis Pharma S.A. v.
Hospira, Inc., 675 F.Sd 1324 (Fed. Cir. 2012). In light of
this court’s decision in Hospira, Aventis concedes that the
district court’s judgment in this case should be consistent
with Hospira.

Accordingly,
IT ls ORDERED THAT:

_ (1) The motion is granted. The stay is lifted and the
judgment of the district court is affirmed

' (2) Each side shall bear its own costs.

(3) All pending motions are moot.

FOR THE COURT

 

 1 0  /s/ Jan Horbal
Date J an Horbaly
Clerk

“»s'+i§llites°“
AUG 10 2012
JAN HUHEALV
CLEBK

3 AVENTIS PHARMA V. ACCORD HEALTHCARE

cc: George F. Pappas, Esq.
Michael R. Dzwonczyk, Esq.

s25